Citation Nr: 1607857	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-21 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether an effective date earlier than March 23, 2009, is warranted for the addition of a dependent spouse to the Veteran's award of compensation benefits.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted additional compensation for the Veteran's dependent spouse beginning April 1, 2009.

The appeal was previously before the Board in March 2015, when it was remanded to the Agency of Original Jurisdiction (AOJ) to verify the Veteran's address and schedule him for a hearing.  It has now returned to the Board for further appellate action.

At the Veteran's request, the Board scheduled the Veteran for a February 2015 hearing at the Atlanta RO.  Notice of this hearing was returned undelivered and the Veteran did not appear for the hearing.  Following the March 2015 remand, the Veteran's representative requested that the hearing be rescheduled, and the Board scheduled the Veteran for a January 2016 videoconference hearing.  The Veteran's representative subsequently canceled the January 2016 videoconference hearing.  Because the Veteran canceled his hearing, the Board finds that the request for hearing has been withdrawn.


FINDINGS OF FACT

1.  Following an April 1970 rating decision, the Veteran has had a combined disability rating of at least 30 percent since October 18, 1978.  

2.  The Veteran submitted VA Form 21-686c (Declaration of Status of Dependents) on May 28, 2010; the Veteran submitted a copy of his marriage certificate on August 20, 2010.

3.  A June 2010 administrative decision notified the Veteran that his dependent spouse was added to his award effective March 23, 2009, and that payment would commence April 1, 2009, the first day of the month following the date he became eligible for dependency allowance.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 23, 2009, for the award of additional compensation for the Veteran's dependent spouse have not been met. 38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has certain duties to notify and assist a claimant in the substantiation of a claim for benefits.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.102, 3.159.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  With respect to the Veteran's effective date claim on appeal, no notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  

Beyond the VCAA, the Board has a duty to ensure the AOJ complies with its remand orders.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  The Board finds that VA has complied with the Board's March 2015 remand orders.  In response to the remand, the AOJ contacted the Veteran, updated his address in the VA system, scheduled him for a new hearing before the Board, and provided notice of the hearing to the Veteran and his representative.  The Board therefore finds that VA has complied with the March 2015 remand orders. 
Legal Analysis

The June 2010 administrative decision on appeal granted additional disability compensation for the Veteran's dependent spouse effective March 23, 2009.  The first payment with consideration of the Veteran's spouse was made on April 1, 2009.  The Veteran contends that an earlier effective date is warranted for the award of compensation for his dependent spouse as they have been married since 1984 and VA has received evidence of their 1984 marriage.   

A veteran who is in receipt of disability compensation of 30 percent or more (50 percent of more prior to October 18, 1978, 38 U.S.C.A. § 315 now § 1115, Public Law 95-479) is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  The effective date of this compensation award is the latest of the following dates: (1) the date of claim for dependency; (2) the date the dependency arises; (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) the date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the "date of claim" is the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  A veteran's compensation is automatically reduced upon divorce from a dependent spouse.  See 38 C.F.R. § 3.501.  

The Veteran has had a combined rating of at least 30 percent since October 18, 1978.  His combined rating was less than 50 percent prior thereto, however.  The Veteran had been married twice before his 1984 marriage to his current spouse.  The Veteran's second marriage ended in divorce in July 1983.  The record does not indicate that the Veteran was ever awarded additional benefits for his second spouse to whom he was married from September 1973 to July 1983.  Thus, the Veteran entered his marriage in 1984 receiving benefits as a single veteran with no dependent spouse.  

Following a May 2010 rating decision, VA sent the Veteran a notification letter informing him that he was being paid as a single veteran with no dependents.  The Veteran immediately filed a VA form 21-686c in May 2010 declaring his wife as a dependent; the Veteran submitted a copy of his marriage license in August 2010.  Also in the file is a North Fulton Regional Hospital admission record dated March 2009 that mentions the Veteran's spouse.  There are no other records preceding March 2009 that reference the Veteran's spouse or their 1984 marriage.  

The Board must now determine whether an effective date earlier than March 23, 2009, is warranted for the award of additional compensation based on the Veteran's dependent spouse.  As noted above, effective dates for additional compensation for dependents will be the latest of the date of claim for dependency; the date the dependency arises; the effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or the date of commencement of the service member's award.  38 C.F.R. § 3.401(b). 

In this case, the Veteran and his spouse were married in 1984; however, the record gives no indication of their marriage until the March 2009 hospital admission record, and VA did not receive notice of their marriage until May 2010.  Because these dates are later than the Veteran's 1984 marriage date and outside the one-year window for notice of marriage, the Board cannot award an effective date based on the date of the Veteran's marriage.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than March 23, 2009, for additional compensation for his dependent spouse, and the claim must be denied.

As a final note, the June 2011 statement of the case (SOC) references an outstanding issue regarding the appropriateness of the March 23, 2009 effective date and indicates that the RO plans to change the effective date of dependency benefits to May 28, 2010.  That issue is not before the Board, and this decision should not be interpreted as a ruling on that issue.  


ORDER

Entitlement to an effective date earlier than March 23, 2009, for the award of additional compensation paid for the Veteran's dependent spouse is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


